Citation Nr: 0833440	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-16 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from April 1966 to 
March 1969, from June 1969 to June 1975, and from August 1976 
to January 1989.  The veteran's awards and decorations 
include the Silver Star, the Combat Infantryman's Badge, and 
the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran testified before the 
undersigned at a hearing held at the RO in June 2005.  
Additional evidence was received at the hearing, accompanied 
by the veteran's waiver of any right to initial RO 
consideration of the evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the evaluation currently assigned 
his PTSD does not accurately reflect the severity of that 
disability.  He also contends that PTSD renders him unable to 
obtain or maintain gainful employment.

At his hearing before the undersigned, the veteran indicated 
that he is in receipt of disability benefits from the Social 
Security Administration (SSA) based at least in part on his 
PTSD.  As any records held by that agency are clearly 
relevant to the issue on appeal, they should be obtained.

On his April 2005 VA Form 9, the veteran indicated that he 
was denied enrollment in a program of VA vocational 
rehabilitation on the basis that such a program was 
infeasible in light of his disabilities.  The veteran's VA 
Vocational Rehabilitation folder should be obtained.

In addition, given that the veteran was last examined in 
connection with his PTSD claim in June 2004 (prior to the 
grant of service connection for the disorder), and in light 
of the other development requested above, the Board finds 
that another VA examination of the veteran would be helpful 
in the adjudication of his claims.

The Board lastly notes that, although this case was 
transferred to the Board shortly following the veteran's 
hearing before the undersigned, for reasons which remain 
unclear the case was not forwarded to the undersigned until 
recently.  In October 2007, the veteran submitted a claim for 
service connection for prostate cancer, in connection with 
the RO appears to have undertaken the initial stages of 
evidence development.  The Board notes that the record shows 
the veteran served in Vietnam, and that medical evidence 
submitted by him in connection with the claim shows that he 
was diagnosed with prostate cancer.  As this claim for 
prostate cancer may very well impact on the TDIU claim, the 
Board finds that adjudication of the latter issue should be 
deferred until the RO has adjudicated the former matter.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  After undertaking any necessary 
development, the RO should adjudicate the 
veteran's claim for service connection 
for prostate cancer.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to the 
claims on appeal.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  In any event, the RO 
should obtain the veteran's VA Vocational 
Rehabilitation folder and attach it to 
the claims folders.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  The RO should attempt to obtain a 
copy of any SSA decision awarding 
disability benefits for the veteran, 
copies of all medical records upon which 
any such SSA disability benefit award was 
based, and a copy of any medical records 
associated with any subsequent disability 
determinations by the SSA for the 
veteran. 

5.  Thereafter, the RO should arrange for 
a VA psychiatric examination of the 
veteran by a physician with appropriate 
expertise to determine the extent of his 
service-connected PTSD.  The examiner 
should indicate with respect to each of 
the psychiatric symptoms identified under 
the schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected psychiatric disorder.  The 
examiner should also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected psychiatric 
disorder, to include whether it renders 
the veteran unemployable, and a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.

All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The claims files must be made available 
to the examiner.  

6.  The RO should also arrange for a VA 
general medical examination of the 
veteran by a physician with appropriate 
expertise to determine the extent of his 
service-connected residuals of a gunshot 
wound to the right femur; residuals of a 
shotgun wound to the right foot; 
residuals of a shrapnel wound to the left 
foot; cervical spine disability; Human 
Immunodeficiency Virus infection; 
hypertension; and kidney stones.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  Following examination of the 
veteran, the examiner should provide an 
opinion as to whether the veteran's 
service-connected disorders, individually 
or in combination, render the veteran 
unable to secure or follow a 
substantially gainful occupation.  The 
rationale for all opinions expressed 
should be provided.  The claims files 
must be made available to the examiner.  

7.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


